MORRISON, Judge.
The offense is forgery; the punishment, three years.
The State moves to dismiss the appeal, because no notice of appeal is shown to have been entered of record in the trial court. Such is requisite in order for this Court to acquire jurisdiction. Ex parte Logan, 151 Tex.Cr.R. 129, 205 S.W.2d 994.
The motion is granted, and the appeal is dismissed.
On Appellant’s Motion to Reinstate Appeal
DAVIDSON, Commissioner.
Appellant -moves to reinstate the appeal. He admits that no notice of appeal was entered of record, as required by the mandate of Art. 827, C.C.P., but insists that his release upon recognizance to abide the judgment of this court is tantamount to and should be-construed as evidence that notice of appeal was given.
A proper notice of appeal is necessary to invoke the appellate jurisdiction of this court, and such requirement must be strictly .complied with.
The motion to reinstate the appeal is overruled.
Opinion approved by the court.